 1                                                                The Honorable Ricardo Martinez
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   HOWARD J. MEYER, JR. and DARLIS L.              NO. 2:17-cv-01218-RSM
     ELLIOTT,
10                                                   ORDER GRANTING LEAVE TO
                                       Plaintiffs,   WITHDRAW AND SUBSTITUTE NEW
11                                                   COUNSEL FOR DEFENDANTS
            v.                                       BAYERISCHE MOTOREN WERKE AG
12                                                   AND BMW OF NORTH AMERICA,
     BAYERISCHE MOTOREN WERKE AG (aka)               LLC
13   BMW MOTORRAD; BMW OF NORTH
     AMERICA, LLC; AND DMC SIDECARS LLC;
14
                                    Defendants.
15
            This matter came on for hearing upon Motion for Leave to Withdraw and Substitute New
16
     Counsel for Defendants Bayerische Motoren Werke AG and BMW of North America, LLC (the
17
     “Motion”). The Motion is hereby GRANTED. Bradley S. Keller and Jofrey M. McWilliam of
18
     Byrnes Keller Cromwell are hereby substituted as counsel for Bayerische Motoren Werke AG
19
     and BMW of North America, LLC, in place of Peter Steilberg and Philip Meade of Merrick
20
     Hofstedt & Lindsey, P.S., who are granted leave and hereby deemed to have withdrawn as
21
     counsel for said defendants.
22
            IT IS SO ORDERED.
23
     //
24
     //
25
     //
26



     ORDER GRANTING LEAVE TO WITHDRAW AND
     SUBSTITUTE NEW COUNSEL FOR DEFENDANTS                                     38TH FLOOR
                                                                           1000 SECOND AVENUE
     BAYERISCHE MOTOREN WERKE AG AND BMW OF NORTH                       SEATTLE, WASHINGTON 98104
                                                                              (206) 622-2000
     AMERICA, LLC (NO. 2:17-CV-01218-RSM) - 1
 1          DATED this 27 day of January, 2020.
 2

 3                                            A
                                              RICARDO S. MARTINEZ
 4                                            CHIEF UNITED STATES DISTRICT JUDGE

 5

 6   Presented by:

 7    MERRICK, HOFSTEDT & LINDSEY, P.S.

 8    By /s/ Peter Steilberg
         Peter Steilberg, WSBA #22190
 9
         psteilberg@mhlseattle.com
10
      By /s/ Philip Meade
11       Philip R. Meade, WSBA #14671
         pmeade@mhlseattle.com
12    3101 Western Avenue, Suite 200a
      Seattle, Washington 98121
13
      206-682-0610
14    Fax: 206-467-2689
      Withdrawing Counsel for Defendants
15    Bayerische Motoren Werke Ag and BMW of
      North America, LLC
16
      BYRNES KELLER CROMWELL LLP
17

18    By /s/ Bradley S. Keller
         Bradley S. Keller, WSBA #10655
19       bkeller@byrneskeller.com

20    By /s/ Jofrey M. McWilliam
         Jofrey M. McWilliam, WSBA #28441
21
         jmcwilliam@byrneskeller.com
22    1000 Second Avenue, 38th Floor
      Seattle, Washington 98104
23    206-622-2000
      Fax: 206-622-2522
24    New Counsel for Defendants Bayerische
      Motoren Werke Ag and BMW of North
25
      America, LLC
26



     ORDER GRANTING LEAVE TO WITHDRAW AND
     SUBSTITUTE NEW COUNSEL FOR DEFENDANTS                             38TH FLOOR
                                                                   1000 SECOND AVENUE
     BAYERISCHE MOTOREN WERKE AG AND BMW OF NORTH               SEATTLE, WASHINGTON 98104
                                                                      (206) 622-2000
     AMERICA, LLC (NO. 2:17-CV-01218-RSM) - 2
